Appeal by the defendant, as limited by his brief, from an amended sentence of the County Court, Putnam County (Hickman, J.), imposed December 19, 1984, upon his plea of guilty to a violation of probation.
Ordered that the amended sentence is affirmed.
In imposing an amended sentence upon the defendant’s violation of probation, it was within the sentencing court’s discretion to direct that the amended sentence run consecutively to the undischarged term of imprisonment previously imposed in Westchester County (Penal Law § 70.25 [1]; People v Jackson, 106 AD2d 93). Moreover, we perceive no basis for concluding that the trial court abused its discretion with respect to its sentencing determination, or that we should substitute our own discretion for that of the trial court by modifying the sentence (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.